EXHIBIT 10.11

 

ASSIGNMENT AND ASSUMPTION OF LEASE (HORSESHOE GARAGE)

 

This Assignment and Assumption Agreement (the “Agreement”) is entered into as of
this 11th day of March, 2004 by and between the Horseshoe Club Operating
Company, a Nevada Corporation (“Assignor”) and Speakeasy Gaming of Fremont,
Inc., a Nevada corporation (“Assignee”), based upon the following:

 

A.                                   Assignor and Harrah’s Operating Company,
Inc., a Delaware corporation (“Harrah’s”) are parties to that certain Asset
Purchase Agreement dated as of January 21, 2004 (the “Asset Purchase
Agreement”), as subsequently assigned by Harrah’s to HHLV Management Company,
LLC, a Nevada limited liability company (“HHLV”), by the terms of which Seller
has agreed to transfer to Harrah’s and its assignee, HHLV, all of its interest
in and to certain Real Property, as therein defined, including certain leased
property.

 

B.                                     HHLV and Assignee have entered into that
certain Purchase and Sale Agreement dated February 9, 2004, pursuant to which
Assignee has acquired all of HHLV’s rights, title and interest in and to certain
Leased Property, as therein defined.

 

C.                                     Assignor is the current lessee of that
parcel of Real Property described on Exhibit “A” hereto (the “Leased Property”).

 

D.                                    The Leased Property is leased to Assignor
pursuant to the lease agreement identified on Exhibit “B” hereto (the “Lease”).

 

NOW THEREFORE, based upon the foregoing and in consideration for the mutual
covenants hereinafter set forth it is agreed as follows:

 

1.                                       Assignor hereby assigns to Assignee all
of its right, title and interest in and to the Lease and its leasehold estate in
the Leased Property to Assignee.

 

2.                                       Assignee hereby assumes all liabilities
and obligations of Assignor under the Lease arising from and after the date
hereof.

 

3.                                       This Agreement shall be binding on and
inure to the benefit of the successors and assigns of the parties hereto.

 

4.                                       NOTICES.  Any notice, demand or
document which any party is required or may desire to give, deliver or make to
any other party shall be in writing, and may be personally delivered or given or
made by United States registered or certified mail, return receipt requested, by
overnight delivery service (e.g., Federal Express), or by telecopied
transmission addressed as follows:

 

1

--------------------------------------------------------------------------------


 

To Assignor:

 

Horseshoe Club Operating Company

1900 Silver Street

Las Vegas, NV 89102

Attn:  Becky Binion Behnen

 

With a copy to:

 

Jerome A. DePalma, Esq.

7040 Laredo, Suite C

Las Vegas, NV 89117

Telecopy:  (702) 794-0479

 

To Assignee:

 

Speakeasy Gaming of Fremont, Inc.

3227 Civic Center Drive

Las Vegas, NV 89030
Telecopy: (702) 399-4108

Attn: Roger Szepelak

 

With a copy to:

 

Ruben & Aronson, LLP

4800 Montgomery Lane, Suite 150

Bethesda, MD 20814

Telecopy: (301) 951-9636

Attn: Robert L. Ruben, Esq.

 

5.                                       VALIDITY.  Assignor represents and
warrants that (i) Assignor has not assigned or executed any assignment of, and
will not assign or execute any assignment of its interest in the Lease to anyone
other than the Assignee, and any assignment, designation or direction by
Assignor inconsistent herewith shall be void; and (ii) Assignor has not done any
act or executed any document that impairs the rights of the Assignee to the
Lease under this Assignment.

 

6.                                       FURTHER ASSURANCES.  Each of the
undersigned agrees to execute and deliver to the other, upon demand, such
further documents, instruments and conveyances and shall take such further
actions as are necessary or desirable to effectuate this Assignment.

 

7.                                       ATTORNEYS’ FEES.  If any party hereto
brings any judicial action or proceeding to enforce its rights under this
Assignment, the prevailing party shall be entitled, in addition to any other
remedy, to recover from the others, regardless of whether such action or
proceeding is prosecuted to judgment, all costs and expenses, including, without
limitation, reasonable attorneys’ fees, incurred therein by the prevailing
party.

 

8.                                       AMENDMENTS.  This Assignment shall not
be amended except by a written instrument signed by the parties hereto.

 

9.                                       GOVERNING LAW.  This Assignment shall
be governed by the law of the State of Nevada.

 

2

--------------------------------------------------------------------------------


 

10.                                 BINDING ON SUCCESSORS.  This Assignment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors, assigns and representatives.

 

11.                                 HEADINGS.  The subject headings or captions
of the paragraphs of this Assignment shall not affect the construction or
interpretation of the any provisions contained herein.

 

12.                                 COUNTERPARTS.  This Assignment may be signed
in multiple counterparts, with each counterpart having the same force and effect
as if this single instrument were executed by the parties.

 

13.                                 THIRD PARTY BENEFICIARIES.  There are no
third-party beneficiaries to this Assignment.

 

14.                                 ENTIRE AGREEMENT.  This Agreement and all
documents and instruments referred to herein constitute the entire agreement and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof.

 

IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the day
and year first above written.

 

 

 

ASSIGNOR:

 

 

 

HORSESHOE CLUB OPERATING COMPANY,

 

a Nevada corporation

 

 

 

 

 

By:

/S/  Becky Binion Behnen

 

 

Name:

Becky Binion Behnen

 

 

Title:

President

 

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

SPEAKEASY GAMING OF FREMONT, INC.,

 

a Nevada corporation

 

 

 

 

 

By:

/S/  Roger M. Szepelak

 

 

Name:

Roger M. Szepelak

 

Its:

Vice President and Chief Operating Officer

 

EXHIBIT A TO ASSIGNMENT AND ASSUMPTION OF LEASE (HORSESHOE GARAGE)

 

Lots one (1), two (2), three (3), four (4), five (5), six (6), seven (7), eight
(8), nine (9), ten (10), eleven (11), twelve (12) and thirteen (13) in Block 17
of Clark’s Las Vegas Townsite, as shown by a Map thereof on file in Book 1 of
Plats, Page 37, in the Office of the County Recorded of Clark County, Nevada.

 

3

--------------------------------------------------------------------------------